DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2020 has been entered.

Response to Amendment
3. 	Claims 1, 2, 6-9, 11-14 are pending.
	Claims 1 and 11 have been amended. 
	Claims   3-5 and 10 have been canceled.

Response to Arguments
4.	Applicant’s arguments with respect to prior rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 11 and 14 are rejected under3 5 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims directed to software per se.
 Claim 11 appears to recite “Internet telephone server” and “service provider server.” The server recognized as structural term that may be understood as either hardware, software or both. However, the specification does not specifically define the “Internet telephone server” and “service provider server” as comprising hardware structure. Furthermore, the specification paragraph [0007] uses the internet telephone server as internet telephone server program and SIP client program. Examiner suggests that claim 11 be amended to recite hardware structure, such as a type of processor.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




6.	Claims 1, 11, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Itou (US 2008/0118905 hereinafter referred to as Itou).

Regarding claim 1,
Itou teaches:
“A method of connecting a telephone call for a special purpose, the method comprising” (Itou [0005], providing a lesson to students by an instructors through Voice over Internet protocol (VoIP) (telephone call) in Session initiation Protocol (SIP) environment). 
“providing, by a service providing server, a list containing the information regarding whether a service provider terminal has an intention to provide a telephony service to a service consumer terminal of a service consumer hoping to receive the telephony service” (Itou [0067] [0057] [0029], a server (service providing server) for displaying online-state (intention to provide telephony service) instructors (list) list in order to connect a requester with the online-state instructors. Only instructors are who are online for providing the lesson to the students (service consumer) based the instructors’ detected online presence information.  The presence information indicates a connection state of the students and the instructors. Furthermore, each the instructors and the students uses terminals to establish voice communication service).
Examiner’s note: Itou discloses that the online instructors only providing the lesson. Inherently, their online status is a factor for providing or not providing the lesson for the students. 
” (Itou [0071] [0067] [0029] [0033], the SIP servers (Internet telephone server) establish voice communication (phone connection) between the student and the instructor. The student can select instructor. The students and the instructors have their own corresponding terminals for the voice communication service. The SIP server manages SIP according to request for comment (RFC) 3261 document specification by internet Engineering Task Force (IETF).
[Examiner note: RFC 3261 documents describe the SIP for Internet telephone calls, multimedia distribution, and multimedia conference].
“mediating, by the Internet telephone server, the phone connection between the service provider terminal and the service consumer terminal, through performing a call transfer between the service provider terminal and the service consumer terminal” (Itou [0071], the SIP servers establishing  the voice communication by performing a call to the student and receiving response  from the student, then calling the instructor and receiving a response from the instructor (performing call transfer) in order to establish  bidirectional conversation session between the instructor and the students).
Examiner note: The “call transfer” interpreted as establishing a session by SIP between two parties without the parties directly calling each other. 

Regarding claim 11,
Itou teaches:
Itou [0005], providing a lesson by instructors through Voice over Internet protocol (VoIP) (telephone call) in Session initiation Protocol (SIP) environment). 
“Docket No. 601200-000018 an Internet telephone server configured to establish a phone connection to each of a service consumer terminal and a service provider terminal, which is selected by the service consumer terminal, and Itou [0071] [0067] [0029] [0033], the SIP servers (Internet telephone server) establish voice communication (phone connection) between the student and the instructor. The student can select instructor. The students and the instructors have their own corresponding terminals for the voice communication service. The SIP server manages SIP according to request for comment (RFC) 3261 document specification by internet Engineering Task Force (IETF)).
[Examiner note: RFC 3261 documents specification describes the SIP for Internet telephone calls, multimedia distribution, and multimedia conference].
“mediate the phone connection between the service provider terminal and the service consumer terminal, through performing a call transfer between the service provider terminal and the service consumer terminal and” (Itou [0071], the SIP servers establishing  the voice communication by performing a call to the student and receiving response from the student, then calling the instructor and receiving a response from the instructor (performing call transfer) in order to establish  bidirectional conversation session between the instructor and the students).
Examiner note: The “call transfer” interpreted as establishing a session by SIP between two parties without the parties directly calling each other. 

[0067] [0057] [0029], a server (service providing server) for displaying online-state (intention to provide telephony service) instructors (list) list in order to connect a requester with online-state instructors. Only instructors who are online providing the lesson to the students (service consumer) based the instructors’ detected online presence information.  The presence information indicates a connection state of the students and the instructors. Furthermore, each the instructors and students uses terminals to establish voice communication service between them).
Examiner’s note: Itou discloses that online instructors only providing the lesson. Inherently, their online status is a factor for providing or not providing the lesson for the students. 

Regarding claim 12,
Itou teaches:
“A non-transitory computer-readable recording medium storing a program for implementing the method of claim 1” (Itou [0005] [0037] [0031], A session initiation protocol (SIP) environment for implementing Voice over Internet Protocol (VoIP). Inherently. The SIP has software components. Furthermore, the SIP is implemented on computer device. Thus, inherently it requires software and/or programs to perform the steps. Itou teaches all the steps disclosed in claim 1 as addressed above. Therefore, the claim 12 is rejected under the same rationale set forth in claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 2,6-9, 13-14  are rejected under 35 U.S.C. 103 as being unpatentable over Itou (US 2008/0118905 hereinafter referred to as Itou) in view of  Bogdanovic et al. (US 2011/0072154 hereinafter referred to as Bogdanovic).
 
Regarding claim 2, Bogdanovic in view of Itou teaches all the limitation of claim 13.
Itou does not teach:
“wherein the receiving of the message including the intention expression information related to service provision by telephone comprises receiving the intention expression information related to service provision by telephone through a SIP PUBLISH message, and” ()

Bogdanovic teaches:
“wherein the receiving of the message including the intention expression information related to service provision by telephone comprises receiving the intention expression information related to service provision by telephone through a SIP PUBLISH message, and” (Bogdanovic [0034] [0016], a network convergence gateway (NCG) receiving SIP PUBLISH message (a message including intention expression information) that indicates presence information indication of a user device. The presence information is a status indicator of participant’s current availability and willingness (intention expression) to engage in the communication session). 
“the confirming of the intention expression related to service provision by telephone comprises confirming whether the service provider terminal has an intention to provide a telephony service by reading out intention expression information related to service provision by telephone in the SIP PUBLISH message designated to express whether the service provider terminal has an intention to provide a telephony service or not, when the intention expression information is received from the service provider terminal.” (Bogdanovic [0034] [0024] [0016], The SIP PUBLISH message received by the NCG indicates the presence information of the user device. The NCG extracts the presence related message and stored the detected presence information of the user device. The presence information of the device can be expressed as “available,” “busy,” “away.” Inherently, the NCG knows or learns the status of the device from the message).
Both Itou and Bogdanovic teach implementing Voice over Internet protocol (VoIP) via session initiation protocol (SIP). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Itou to include a feature that uses SIP PUBLISH message for presence information as disclosed by Bogdanovic, such inclusion is useful to retrieve and use the user’s presence status from the published message during a communication session establishing between the session participants (Bogdanovic [0035]). 

Regarding claim 6, Bogdanovic in view of Itou teaches all the limitation of claim 13.
Itou does not teach:
“ wherein the receiving of the message including the intention expression information related to service provision by telephone comprises receiving the intention expression information related to service provision by telephone through a SIP Request message on a first SIP Transaction, and”
“the confirming of the intention expression related to service provision by telephone comprises confirming the service provider terminal has an intention to provide a telephony service, when adding a header to contain the intention expression information related to service provision by telephone in the SIP Request message on the first SIP Transaction or incorporating the intention expression information related to service provision by telephone in Content (Body part of SIP message) by Content Type addition.”

“ wherein the receiving of the message including the intention expression information related to service provision by telephone comprises receiving the intention expression information related to service provision by telephone through a SIP Request message on a first SIP Transaction, and” (Bogdanovic [0034] and Fig. 3, the SIP PUBLISH message of presence indication received in response to SIP subscribe requests (SIP request message on first SIP transaction) initiated by a user device in order to establish a communication session. Thus, when a first device wants to communication with another device, the device first sending SIP subscribe request message).
“the confirming of the intention expression related to service provision by telephone comprises confirming the service provider terminal has an intention to provide a telephony service, when adding a header to contain the intention expression information related to service provision by telephone in the SIP Request message on the first SIP Transaction or incorporating the intention expression information related to service provision by telephone in Content (Body part of SIP message) by Content Type addition.” (Bogdanovic [0034], using “SIP Publish” message for expressing presence availability of the user in response to SIP subscribe request).
Examiner note: According to Internet Engineering Task Force (IETF) RFC 3903, SIP PUBLIH message is used for SIP event state Publication, by incorporating the event state in the body of SIP message and in the event header field (RFC 3903 page 6). When Bogdanovic’s using SIP publish message for presence indication, inherently incorporating the SIP Publish standards.


Regarding claim 7, Bogdanovic in view of Itou teaches all the limitation of claim 13.
	Itou teaches:
“receiving, by the service providing server, a selection of the service provider terminal from the service consumer terminal that received the list containing the information regarding whether the service provider terminal has the intention to provide the telephony service; and” (Itou [0067] [0057], receiving the user’s selection for online available instructors (selection of service provider terminal) from the displayed instructors list. Only instructors who are online providing the lesson to the students based the instructors’ detected online presence information. Inherently, the online status of the instructor is willingness indication for providing the lesson).
Itou does not explicitly teach:
“receiving, by the Internet telephone server, additional information related to at least one of a service consumer ID, a service provider ID selected by the service consumer, a service time, a service subject, and a detailed question corresponding to the selection of the service provider terminal from the service providing server.
Bogdanovic teaches:
“receiving, by the Internet telephone server, additional information related to at least one of a service consumer ID, a service provider ID selected by the service consumer, a service time, a service subject, and a detailed question corresponding to the selection of the service provider terminal from the service providing server” (Bogdanovic [0034], the NCG receiving a SIP subscribe request (additional information related to at least detailed question…) from first device related to adding the second device to the first device’s buddy list)  “and (Bogdanovic [0034], the SIP subscription request related to adding to the buddy list will be forwarded to the second terminal via SIP notify, and the second terminal accept and agreeing (confirmed by the service provider terminal) to be added into the buddy list of the first’s terminal).
Both Itou and Bogdanovic teach implementing Voice over Internet protocol (VoIP) via session initiation protocol (SIP). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Itou to include a feature for receiving SIP request via NCG and forwarding the request to the intended user to be added in the buddy list as disclosed by Bogdanovic, such inclusion is useful for knowing the presence status of the intended user when the request is accepted (Bogdanovic [0034]).

Regarding claim 8, Bogdanovic in view of Itou teaches all the limitation of claim 7.
	Itou does not explicitly teach:
“wherein the transferring of the additional information to the service provider terminal comprises transferring to the service provider terminal by adding a header to contain the additional information in a SIP Request message on a SIP Transaction or by incorporating the additional information in Content (Body part of SIP message) by Content Type addition.”
Bogdanovic teaches:
“wherein the transferring of the additional information to the service provider terminal comprises transferring to the service provider terminal by adding a header to contain the additional information in a SIP Request message on a SIP Transaction or by incorporating the additional information in Content (Body part of SIP message) by Content Type addition.” (Bogdanovic [0034], forwarding SIP notify message associated with the SIP request message to the second terminal).
Examiner note: According to Internet Engineering Task Force (IETF) RFC 3265 specification, SIP NOTIFY message has Event header that matches with the subscribe request and the body contains additional details about the nature of the event (RFC 3265 page 13).
Both Itou and Bogdanovic teach implementing Voice over Internet protocol (VoIP) via session initiation protocol (SIP). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Itou to include a feature for sending SIP NOTIFY message associated with the SIP subscribe request to second terminal as disclosed by Bogdanovic because SIP NOTIFY  message is a known message in the industry according to RFC 3265 specification for event notification,  and would have been consistent with rationale of use of known technique to improve similar devices (methods, or products) in same way (MPEP 2143 (I) (C).

Regarding claim 9,   Bogdanovic in view of Itou teaches all the limitation of claim 7.
	Itou does not explicitly teach:
“wherein the transferring of the additional information to the service provider terminal comprises transferring the additional information to the service provider terminal through a SIP event notification request and response system including SIP SUBSCRIBE and SIP NOTIFY messages”
Bogdanovic teaches:

Bogdanovic [0034] Fig. 3, SIP notify message is forwarded to the second terminal in response to the SIP subscribe request message associated with adding the second terminal into the buddy list of the first terminal. A SIP communication system with SIP subscribe request and SIP notify message).
Both Itou and Bogdanovic teach implementing Voice over Internet protocol (VoIP) via session initiation protocol (SIP). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Itou to include a SIP communication system with SIP subscription request and SIP NOTIFY features as disclosed by Bogdanovic because SIP subscription request and SIP NOTIFY feature is a known feature in Session Initiation Protocol (SIP) according to RFC 3265 specification for event notification,  and would have been consistent with rationale of use of known technique to improve similar devices (methods, or products) in same way (MPEP 2143 (I) (C).

Regarding claims 13 and 14 Itou teaches all the limitations of claims 1 and 10.
Itou teaches does not teach:
“receiving, by the Internet telephone server, a message including intention expression information related to service provision by telephone from the service provider terminal” 

“transferring, by the Internet telephone server, information regarding whether the service provider terminal has an intention to provide the telephony service based on the intention expression related to service provision by telephone of the service provider terminal, to the service providing server.”
Bogdanovic teaches:
“receiving, by the Internet telephone server, a message including intention expression information related to service provision by telephone from the service provider terminal”(Bogdanovic [0034][0016][0020] a network convergence gateway (NCG) receiving SIP PUBLISH message (a message including intention expression information) that indicates presence information indication of a user device. The presence information is a status indicator of participant’s current availability and willingness (intention expression) to engage in the communication session. The NCG can be SIP registrar/proxy for SIP based VoIP)
“confirming, by the Internet telephone server, an intention expression related to service provision by telephone of the service provider terminal by analyzing the message including the intention expression information related to service provision by telephone; and” (Bogdanovic [0034][0024][0016], The SIP PUBLISH message received by the NCG is to indicate the presence information of the user device. The NCG extracts the presence related message and stored the detected presence information of the user device. The presence information of the device can be expressed as “available,” “busy,” “away.” Inherently, the NCG knows or learns the status of the device from the message).
“transferring, by the Internet telephone server, information regarding whether the service provider terminal has an intention to provide the telephony service based on the intention expression related to service provision by telephone of the service provider terminal, to the service providing server” (Bogdanovic [0034] [0016], the NCG transmitting presence information to a presence server in response to receiving the SIP PUBLISH message associated with the user device’s presence information. As discussed above, the presence information include “availability” “away” etc. status associated the user’s availability and willingness for participating a communication session).
Both Itou and Bogdanovic teach implementing Voice over Internet protocol (VoIP) via session initiation protocol (SIP). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Itou to include presence information transmitting feature as disclosed by Bogdanovic, such inclusion is useful to announce the user’s detected presence status (Bogdanovic [0023]).

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references teach Voice over Internet (VoIP) protocol.
Wang et al. (US 2008/0063169)
Wanless et al (US 2009/0147778)
Martinez et al. (US 2012/0225652)

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TESFU N MEKONEN/            Examiner, Art Unit 2454